Citation Nr: 9921814	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
L5-S1 degenerative disc disease with spondylolisthesis and 
radiculopathy.  

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1960 to May 1964 
and from September 1976 to June 1995.  This matter comes to 
the Board of Veterans' Appeals (Board) from a February 1996 
rating decision of the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO).  The RO, in pertinent part, 
denied the claims of service connection for a right hip 
disorder and a bilateral knee disorder, but granted service 
connection for L5-S1 degenerative disc disease with 
spondylolisthesis and radiculopathy (rated 10 percent), a 
bilateral hearing loss (rated noncompensable), tinnitus 
(rated 10 percent), and residuals of injury to the left ring 
finger (rated noncompensable).  

In an August 1996 rating decision, the RO increased the 
evaluation assigned the L5-S1 degenerative disc disease 
disability to 20 percent.  VA is required to consider and 
discuss disability severity relative to at least the next 
higher disability rating provided by VA regulations with 
respect to that disability.  The claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation; therefore, such a claim remains in controversy 
where less than the maximum available benefit is awarded.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993); Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992).   Therefore, the 
issue for appellate review is entitlement to an evaluation in 
excess of 20 percent.  

As for the claim of service connection for a bilateral knee 
disorder, the RO, by August 1996 rating decision, granted 
service connection for such disorder, assigning it a 10 
percent evaluation.  That decision constituted a full award 
of the benefit sought on appeal.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling West v. 
Brown, 7 Vet. App. 329 (1995) and ruling that a notice of 
disagreement applies only to the element of the claim being 
decided, such as service-connectedness).  See also Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland 
v. Brown, 9 Vet. App. 324 (1996).  For this reason, the Board 
no longer has jurisdiction over the claim of service 
connection for bilateral knee disorder.  

The appellant disagreed with the 10 percent evaluation 
assigned the bilateral knee disability in August 1996 and 
filed a VA Form 1-9 (Appeal to the Board of Veterans' 
Appeals) in January 1999.  However, the RO did not issue a 
statement of the case concerning this issue until March 1999.  
The regulations clearly set forth the means by which an 
appeal is perfected.  An appeal consists of a timely filed 
notice of disagreement and, after a statement of the case has 
been furnished, a timely filed Substantive Appeal.  See 
38 C.F.R. § 20.200.  See also 38 C.F.R. § 20.302(a) (notice 
of disagreement must be filed within one year from the date 
the RO mails notice of the determination); 38 C.F.R. 
§ 20.302(b) (substantive appeal must be filed within 60 days 
from the date that the RO mails the statement of the case to 
the appellant).  In this case, the appellant has filed no 
communication with the Board after the March 1999 statement 
of the case.  Therefore, he has not perfected an appeal and 
the Board does not have jurisdiction over the claim for an 
evaluation in excess of 10 percent for a bilateral knee 
disability.  

For similar reasons, the Board does not have jurisdiction 
over the claim for a compensable evaluation for an injury to 
the ring finger of the left hand.  The appellant's notice of 
disagreement, in March 1996, discussed the left index finger 
rather than the ring finger.  The RO then issued a statement 
of the case in August 1996 concerning the left ring finger.  
The appellant filed a substantive appeal discussing the left 
ring finger in August 1996, but as he had not filed a notice 
of disagreement with the left ring finger decision, the 
substantive appeal must be construed as a notice of 
disagreement.  The RO then issued a January 1999 supplemental 
statement of the case concerning the left ring finger claim, 
but the appellant responded with a substantive appeal 
concerning the left index finger.  Sorting through this 
confusion, the appellant has not, after the January 1999 
supplemental statement of the case, filed a substantive 
appeal concerning the left ring finger claim.  See 38 C.F.R. 
§§ 20.200, 20.302.  For this reason, the Board does not have 
jurisdiction over the claim for a compensable evaluation for 
residuals of injury to the left ring finger.  

The appellant's apparent claim of service connection of the 
left index finger is referred to the RO for appropriate 
action.  Also referred to the RO is the appellant's comment 
in the August 1996 statement that he has a left hip disorder 
and the January 1999 statement that he has a possible torn 
rotator cuff which he claims he injured in service.  

Therefore, the issues for appellate review are as stated on 
the title page of this decision.  For the reasons discussed 
below, the claims of entitlement to an evaluation in excess 
of 20 percent for L5-S1 degenerative disc disease with 
spondylolisthesis and radiculopathy, an evaluation in excess 
of 10 percent for tinnitus, and a compensable evaluation for 
bilateral hearing loss, will be addressed in the Remand 
portion of this decision.  


FINDING OF FACT

No competent evidence has been submitted showing a current 
right hip disorder.


CONCLUSION OF LAW

The claim for service connection for a right hip disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he has a current right hip 
disorder resulting from an in-service injury he sustained 
during an armored exercise and running in combat boots.  He 
asserts the cumulative effects of his spine disability also 
affect the right hip.  He noted that he had considerable pain 
and restrictive motion of the hip.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection on a 
secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310.  Additionally, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the appellant shall be compensated for only that 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), aff'g Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  In order for a claim for secondary service 
connection for a disorder clearly separate from the service-
connected disorder to be well grounded, the veteran must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The first element of a well-grounded claim of service 
connection for a right hip disorder, whether on a direct or 
secondary basis, requires competent medical evidence of such 
a disorder.  The evidence of record, however, does not 
document a current right hip disorder.  VA examinations in 
December 1995 provided no indication of complaints or 
findings concerning the right hip.  Although the appellant 
contends that he has current right hip pain and reduced 
motion, and the March 1995 service separation examination 
noted the appellant's complaints of hip pain on abnormal 
activity, the current medical evidence of record does not 
document such a disorder.  Moreover, the appellant, as a 
layperson ostensibly untrained in medicine, is not competent 
to render a medical opinion required for a well-grounded 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (medical testimony must be provided by a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education); cf. Layno v. Brown, 5 Vet. App. 465 
(1994) (layperson can provide eyewitness account of visible 
symptoms).  

Because the record does not include competent medical 
evidence of a current right hip disorder, the claim is not 
plausible and well grounded.  The Board need not reach the 
questions of whether the record contains lay or medical 
evidence of a right hip injury or disease in service or 
whether there is a link between such findings and the low 
back disability or the nonexistent current right hip 
disorder.  Because the claim is not well grounded, VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the August 1996 statement of the case and in the January 
and March 1999 supplemental statements of the case in which 
the appellant was informed that the reason for the denial of 
the claim was the lack of competent medical evidence of a 
current right hip disorder.  Furthermore, by this decision, 
the Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for a right hip disorder is denied.  




	(CONTINUED ON NEXT PAGE)







REMAND

The most recent VA examination of the appellant's L5-S1 
degenerative disc disease disability was conducted in 
December 1995.  The most recent VA audiological examination 
of his hearing loss and tinnitus disabilities was performed 
in July 1996.  The Board's decisions on these issues must be 
based in part on current evaluation.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995) (VA required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The RO did schedule the appellant for audiological and 
orthopedic examinations in December 1998, but he failed to 
report for the examinations.  The claims file does not 
include a record showing that he was notified of the 
examinations or apprised of the consequences of his failure 
to report.  The claim is an original claim.  See Fenderson, 
12 Vet. App. 119, 126 (1999) (claims were placed in appellate 
status by disagreement with the initial rating award, not yet 
ultimately resolved, and VA must determine whether separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings).  In 
connection with notice of the scheduled VA examination, the 
appellant should be apprised of the provisions of 38 C.F.R. 
§ 3.655.  If he fails to report for the scheduled examination 
in an original claim and does not provide "good cause" for 
his failure to report, 38 C.F.R. § 3.655(b) mandates that the 
claim be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  The Board hereby advises 
the appellant of the adverse consequences that may ensue if 
he fails to report for the scheduled examination absent good 
cause shown.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of the appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  See 64 Fed. Reg. 
25,202-10 (1999) (to be codified at 38 C.F.R. §§ 4.85, 4.86 
(1999)); 38 C.F.R. §§ 4.85, 4.86 (1998).  The RO has not 
evaluated the appellant's claim pursuant to the newly-amended 
regulation.  When the RO readjudicates the claim for a 
compensable evaluation for hearing loss, it must apply the 
facts of the case to both the old and the new versions of the 
regulation, rating the disability under the most favorable 
version.  Karnas v. Derwinski, 1 Vet. App. 311, 313 (1991).  

In view of the foregoing, the claims are REMANDED for the 
following action:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for his 
hearing loss and/or tinnitus disabilities 
since July 1996 and for his low back 
disability since December 1995, and the 
approximate dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims file.  

2.  The appellant should be afforded 
another VA audiological examination to 
determine the extent and severity of his 
service-connected bilateral hearing loss 
and tinnitus.  The RO should also 
schedule the appellant for a 
VA orthopedic examination to determine 
the nature and severity of his service-
connected L5-S1 degenerative disc disease 
with spondylolisthesis and radiculopathy.  

(a)  A copy of the letter(s) to the 
appellant informing him of the scheduled 
examinations and the provisions of 
38 C.F.R. § 3.655, including the need to 
provide "good cause" for any failure to 
appear for scheduled examination, must be 
associated with the claims file.  

(b)  The claims folder must be made 
available to the orthopedic examiner for 
review in conjunction with the orthopedic 
examination.  All necessary studies 
should be conducted, including x-ray 
testing and range of motion measurements.  
The report of examination should contain 
a detailed account of all manifestations 
found.  A legible report of the complete 
findings of the examiner should be 
associated with the claims file.  

(c)  The claims folder must be provided 
to the audiometric examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted, including audiologic 
evaluation with findings of pure tone 
thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz, the resulting 
average pure tone threshold, and the 
results of a controlled speech 
discrimination test (Maryland CNC).  The 
complete report of findings of the 
examiner should be associated with the 
claims file.  

(d)  If the appellant fails to report for 
either scheduled examination, the RO 
should give him an opportunity to provide 
"good cause" as to why he failed to 
appear.  The RO should review any 
submission from the appellant and 
determine whether good cause is 
demonstrated for failure to appear.  

(1)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim.  

(2)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination(s).  

3.  Thereafter, the RO should carefully 
review the examination reports to ensure 
compliance with this remand.  If any 
development requested above has not been 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should review and readjudicate the claims 
for an evaluation in excess of 20 percent for L5-S1 
degenerative disc disease with spondylolisthesis and 
radiculopathy, 10 percent for tinnitus, and a compensable 
evaluation for bilateral hearing loss.  With respect to the 
bilateral hearing loss claim, the RO analysis must consider 
both the old and the new rating criteria referable to 
diseases of the ear and other sense organs, applying the 
criteria most favorable to the appellant.  Thereafter, if any 
benefit sought on appeal is not granted, the appellant should 
be provided a supplemental statement of the case and afforded 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

